MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as                              Mar 11 2016, 5:53 am
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANTS                                  ATTORNEY FOR APPELLEES
      Douglas M. Grimes                                        Clorius L. Lay
      Douglas M. Grimes, PC                                    Gary, Indiana
      Gary, Indiana


                                                   IN THE
          COURT OF APPEALS OF INDIANA

      American Federation of State,                            March 11, 2016
      County & Municipal Employees,                            Court of Appeals Case No.
      Council 62, Local 4009 AFL-CIO,                          45A04-1507-PL-1017
      and the Executive Branch of the City                     Appeal from the Lake Superior
      of Gary, Indiana,                                        Court.
                                                               The Honorable Michael N. Pagano,
                                                               Special Judge.
      Appellants-Defendants,
                                                               Cause No. 45D09-1405-PL-70
              v.

      Gary Police Civil Service
      Commission and its
      Administrator, Angela Brown,
      Appellees-Plaintiffs.




      Shepard, Senior Judge

[1]   The Gary Police Civil Service Commission and its administrator Angela Brown

      prevailed on summary judgment after the American Federation of State,

      Court of Appeals of Indiana | Memorandum Decision 45A04-1507-PL-1017 | March 11, 2016            Page 1 of 5
      County & Municipal Employees failed to respond to the motion. Seven

      months later, AFSCME filed a motion for relief from judgment. The trial court

      denied the motion, and we affirm.


                                                     Issue
[2]   The sole issue for review is whether the court abused its discretion in denying

      AFSCME’s motion for relief from judgment.


                               Facts and Procedural History
[3]   In 2006, the Gary Police Civil Service Commission hired Angela Brown to be

      its administrator. Subsequently, a dispute arose as to whether Brown’s job was

      covered by union rules. On May 1, 2013, the Commission and Brown sued

      AFSCME and the Executive Branch of the City of Gary, seeking injunctive

      relief to prevent removal of Brown from her job.


[4]   Over the next year, the case shifted from court to court in Lake County as

      various judges recused. On May 14, 2014, the Honorable Michael N. Pagano

      became special judge. He ordered a status conference for July 7, 2014, and

      directed the parties to file their documents with the Lake County Clerk

      electronically rather than on paper. AFSCME did not appear at the July 7

      conference.


[5]   On August 5, 2014, the Commission and Brown electronically filed a motion

      for summary judgment. AFSCME did not respond, so on September 24, 2014,

      the Commission and Brown electronically filed a motion for entry of judgment.


      Court of Appeals of Indiana | Memorandum Decision 45A04-1507-PL-1017 | March 11, 2016   Page 2 of 5
      There was no response from AFSCME. On October 10, 2014, the Commission

      and Brown again requested judgment. On October 14, 2014, the trial court

      granted the motion for summary judgment, enjoining the City of Gary and

      AFSCME from enforcing provisions of the collective bargaining agreement

      against Brown.


[6]   On May 8, 2015, AFSCME moved for relief from judgment. The Commission

      and Brown responded, and the trial court held oral argument, after which it

      denied AFSCME’s motion.


                                    Discussion and Decision
[7]   AFSCME claims it was entitled to relief from judgment. Indiana Trial Rule

      60(B) provides, in relevant part:

              On motion and upon such terms as are just the court may relieve
              a party or his legal representative from a judgment, including a
              judgment by default, for the following reasons:
              ****
              (8) any reason justifying relief from the operation of the
              judgment, other than those reasons set forth in sub-paragraphs
                                      1
              (1), (2), (3), and (4).
[8]   A movant requesting relief under subsection (8) must demonstrate a meritorious

      claim or defense. Id. In addition, a party seeking relief under subsection (8)




      1
        In its motion for relief from judgment, AFSCME also requested relief under Trial Rule 60(B), subsections
      (1), (6), and (7). AFSCME has not presented any argument related to those subsections on appeal, so we do
      not address them.

      Court of Appeals of Indiana | Memorandum Decision 45A04-1507-PL-1017 | March 11, 2016           Page 3 of 5
       must show that its failure to act is not merely due to an omission involving

       mistake, surprise, or excusable neglect. Weppler v. Stansbury, 694 N.E.2d 1173

       (Ind. Ct. App. 1998). Instead, relief under subsection (8) is reserved for cases in

       which extraordinary circumstances justify extraordinary relief. McIntyre v.

       Baker, 703 N.E.2d 172 (Ind. Ct. App. 1998). We review a trial court’s ruling on

       a Rule 60(B)(8) motion for abuse of discretion. Outback Steakhouse v. Markley,

       856 N.E.2d 65 (Ind. 2006).


[9]    AFSCME first says that the court should have allowed it to pursue discovery

       and should have held an evidentiary hearing before ruling on the motion. In its

       motion for relief, AFSCME neither requested permission to pursue discovery

       nor requested an evidentiary hearing. Moreover, AFSCME did not attempt to

       submit evidence at the oral argument. The court cannot have abused its

       discretion in failing to grant relief that AFSCME did not request.


[10]   Next, AFSCME asserts it was entitled to relief because it did not receive the

       motion for summary judgment and was denied the opportunity to issue

       discovery requests. It is apparent that AFSCME did not receive the motion

       because its counsel had not registered with the Lake County Clerk to participate

       in e-filing. In its May 14, 2014 order (which was sent by mail but which

       AFSCME claimed not to have received), Judge Pagano ordered the parties to

       file documents electronically. In addition, the Commission and Brown’s

       counsel telephoned AFSCME’s counsel after the July 7, 2014 status conference

       (which AFSCME did not attend) and informed him that the parties would be

       required to file all documents “electronically.” Appellees’ App. p. 18. Thus,

       Court of Appeals of Indiana | Memorandum Decision 45A04-1507-PL-1017 | March 11, 2016   Page 4 of 5
       AFSCME was informed before the Commission and Brown filed their motion

       for summary judgment that it was necessary to participate in e-filing, yet

       AFSCME’s counsel did not register with the Lake County Clerk until

       November 8, 2014, after judgment had been granted.


[11]   As to discovery requests, AFSCME has not explained what information it

       expected to gather through discovery. The case was filed in May 2013, so

       AFSCME had two years to evaluate any discovery needs and should have been

       able to tell Judge Pagano why discovery was necessary. These facts do not

       present extraordinary circumstances justifying relief under Trial Rule 60(B)(8).


[12]   Finally, the Commission and Brown correctly observe that AFSCME has not

       articulated any defense to the merits of their complaint for injunctive relief. See

       Seleme v. JP Morgan Chase Bank, 982 N.E.2d 299 (Ind. Ct. App. 2012) (no abuse

       in denying Rule 60(B) motion where plaintiff failed to raise meritorious

       defense), trans. denied.


                                                Conclusion
[13]   For the foregoing reasons, we affirm the judgment of the trial court.


[14]   Affirmed.


       Riley, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 45A04-1507-PL-1017 | March 11, 2016   Page 5 of 5